NO. 07-07-0124-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 3, 2007
                          ______________________________

                IN THE INTEREST OF M.E.R. AND Z.C.R., CHILDREN
                      _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

         NO. 8901A24508; HONORABLE ROBERT W. KINKAID, JR., JUDGE
                     _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Paul McDaniel, father of M.E.R. and Z.C.R., filed notice of appeal from an order

confirming a child support arrearage. The trial court clerk's record was filed in this Court

on June 7, 2007. A reporter’s record was never filed. By letter of June 21, 2007, this Court

directed McDaniel to certify by July 2, 2007, that he had requested and made satisfactory

payment arrangements for the reporter’s record. The letter contained notice that failure

to comply might result in the Court setting the deadline for his brief. Tex. R. App. P.

37.3(c). McDaniel made no response. By letter of July 19, 2007, this Court notified

McDaniel that his appellate brief was due August 23, 2007. On July 23, 2007, this Court

received a letter from McDaniel, briefly arguing why he should be excused from paying the
child support arrearage confirmed by the trial court. By letter of July 30, 2007, this Court

notified McDaniel that his letter, if intended as an appellate brief, did not comply with the

rules of appellate procedure, and reminded him that his brief was due August 23. Tex. R.

App. P. 38.1. A copy of Rule 38.1 was included in this correspondence. McDaniel filed

no additional documents. By letter of September 10, 2007, this Court notified him that his

appeal was subject to dismissal for want of prosecution unless his brief was filed, along

with a motion for extension of time, by September 20, 2007. Again, McDaniel made no

response.


       An appellate court may dismiss an appeal for want of prosecution if an appellant

fails to timely file a brief unless the appellant reasonably explains the failure and the

appellee is not significantly injured by the failure. Tex. R. App. P. 38.1(a)(1). On its own

motion, with ten days notice to the parties, an appellate court may dismiss an appeal for

want of prosecution or failure to comply with a notice from the clerk requiring a response

or other action within a specified time. Tex. R. App. P. 42.3(b),(c). Here the record reveals

appellant McDaniel has not timely filed a brief and has given us no reason for his failure

to do so, despite notice requiring its filing by a specified date. We further find the Court

has given the parties the required ten days notice.


       Accordingly, we now dismiss McDaniel’s appeal for want of prosecution and failure

to comply with a directive of the Court. See Tex. R. App. P. 38.8(a)(1); 42.3(b),(c).



                                          James T. Campbell
                                               Justice


                                             2